 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    AARON WALKER,                                          Case No.: 1:18-cv-01469-BAM (PC)

12                       Plaintiff,
                                                             ORDER TO SUBMIT APPLICATION TO
13            v.                                             PROCEED IN FORMA PAUPERIS FOR A
                                                             PRISONER, OR PAY FILING FEE
14    ANGELL, et al.,                                        WITHIN 45 DAYS

15                       Defendant.
16

17

18          Plaintiff Aaron Walker is a state prisoner proceeding pro se in a civil rights action

19   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on October 25,

20   2018. (Doc. No. 1.)

21          Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

22   forma pauperis pursuant to 28 U.S.C. ' 1915.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.      The Clerk of the Court shall send to Plaintiff an application to proceed in forma

25   pauperis for a prisoner;

26          2.      Within forty-five (45) days of the date of service of this order, Plaintiff shall

27   submit the attached application to proceed in forma pauperis, completed and signed, or in the

28   alternative, pay the $400.00 filing fee for this action; and
                                                         1
 1          3.      No requests for an extension of time will be granted without a showing of good

 2   cause. Failure to comply with this order will result in dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     October 26, 2018                            /s/ Barbara   A. McAuliffe        _
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
